Citation Nr: 1412964	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-28 284	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active duty from June 1972 to June 1974, from August 1975 to August 1977, and from January 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to a TDIU due to service-connected disabilities.

The Veteran was provided with VA examination in December 2012.  The examiner opined that it was less likely as not that the Veteran's service connected cervical spine, right upper extremity radiculopathy, and varicose vein condition of the lower extremities prevented him from being employable.  The examiner stated that of the three service-connected conditions examined for this claim, the most debilitating seemed to be his right distal upper extremity.  The examiner went on to note that although the Veteran is right handed, he had full use of his left arm.  Therefore, the examiner concluded that the Veteran most likely would be able to perform light sedentary office tasks such as taking phone calls, filing papers, and doing computer oriented tasks. 

The Board finds that the December 2012 examination report is inadequate for adjudicating the Veteran's claim because the examiner did not consider all the Veteran's service-connected disabilities.  Specifically, the examiner did not consider or address the functional effects of the Veteran's service-connected right ear hearing loss and service-connected dental trauma residuals.  

The Board notes that the Federal Circuit recently held that VA it not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in this case, the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  Therefore, an examination and opinion is required.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the Board finds that a remand is required to obtain an addendum opinion that takes into consideration all of the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who authored the December 2012 VA examination report, or, if unavailable, another appropriate examiner.  In conjunction with providing the requested opinion, the examiner should review the claims file and a copy of this remand.  Additionally, if the reviewing examiner determines that an additional examination of the Veteran is necessary to render the requested opinion, an examination should be scheduled.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

The VA examiner should note that the Veteran is currently service-connected for cervical radiculopathy, right upper extremity, cervical spondylosis, varicose veins, left lower extremity, varicose veins, right ankle, hearing loss, right ear, and dental trauma residuals of teeth 9, 10, and 11.  

Additionally, the examiner should address and reconcile his or her opinion with the Veteran's vocational rehabilitation records, to include the November 2012 finding of the Veteran's VA vocational rehabilitation counselor.   

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


